DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower surface of the handle being coplanar with an incisal edge of a maxillary anterior tooth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19 the applicant claims the alignment jig with the grooves wherein the grooves “are configured to retain the maxillary standard denture and the mandibular standard denture while maintaining occlusion between the maxillary standard denture and the mandibular standard denture” and then further claims “the handle has a lower surface coplanar with an incisal edge of a maxillary anterior tooth of the maxillary standard denture”, however,  it is noted that the denture is not positively claimed, only that the groove is configured to hold the denture. Therefore, the limitation with respect to the relationship between the jig handle and a tooth of the denture is unclear. It is suggested that the applicant amend the claim to claim what structure, i.e. the groove, is 
With respect to claim 22, the applicant claims “an occlusal plane”, however, it is noted that the applicant has claimed an occlusal plane in claim 19, therefore, it is unclear if the applicant is referencing the same plane or a different plane. For examination purposes, it is being interpreted as the same.  The same issue applies to claim 24.
With respect to claim 27, it is unclear what is being claimed with respect to the step “registering a shape on the relining material applied to the standard denture”. For examination purposes, it is being interpreted as an impression of a surface of the user’s jaw accepting the denture is made in the material, however, the applicant should amend the claim to clarify what is being claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2873671) in view of Levandoski (4,892,480).
Nakagawa teaches a standard denture alignment jig 3 configured to guide a maxillary standard denture 1 and a mandibular standard denture 2 to an oral cavity (see par. 5 of translation) and configured to align positions of the maxillary standard denture 
Levandoski teaches a denture jig comprising a handle with a lower surface that is coplanar with an incisal edge of a maxillary anterior tooth (see fig. 5, such that the lower surface of handle 136 is coplanar with the upper surface of 134, which accepted a maxillary anterior tooth when  in use, fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the plate handle taught by Nakagawa to be a straight handle with the lower surface coplanar with a maxillary anterior tooth when in use (see 112 rejection above regarding the limitation) 
With respect to claim 25, Nakagawa/Levandoski teaches the standard denture alignment jig as discussed above with respect to claim 19. Nakagawa further teaches a kit comprising the standard denture alignment jig 3 and a standard denture 1/2 (see par. 7 of translation). 
With respect to claim 26, Nakagawa/Levandoski teaches the standard denture alignment jig as discussed above with respect to claim 19. Nakagawa further teaches a kit comprising the standard denture alignment jig 3, a standard denture 1/2, and a relining material 4 (see pars.4-5, 7 of translation).
With respect to claim 27 Nakagawa/Levandoski teaches the standard denture alignment jig as discussed above with respect to claim 19. Nakagawa further teaches a method for preparing a denture, the method comprising retaining a standard denture in the standard denture alignment jig, applying a relining material 4 to an inner surface of the standard denture, and registering a shape of the relining material applied to the standard denture (see pars. 4-5, 7-8 of translation, see 112 rejection above regarding how the step of registering is being interpreted).   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2873671) in view of Levandoski (4,892,480) as applied to claim 19 above, and further in view of Sharky (5,954,503).
Nakagawa/Levandoski teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the handle has a thickness of 1 to 3 mm.
Sharky teaches an alignment jig wherein the handle 40 has a thickness of 1 to 3 mm (see fig. 3, thickness 52 is the thickness of element 10 which includes the handle, col. 4, ll. 35-39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the thickness of the handle taught by Nakagawa/Levandoski with the thickness taught by Sharky in order to ensure the proper spacing of the teeth. Further it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2873671) in view of Levandoski (4,892,480) as applied to claim 19 above, and further in view of Lee (6,413,085).
Nakagawa/Levandoski teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the handle includes a median guide indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit, wherein the median guide is a median indicating pin disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit and a horizontal guide indicating the 
Lee teaches an alignment jig comprising with respect to claim 21 the handle includes a median guide 24 indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1).
Lee further teaches with respect to claim 22, wherein the median guide is a median indicating pin 24 disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1).
Lee further teaches with respect to claim 24, the retention jig further comprises a  horizontal guide 18 indicating the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the alignment jig as taught by Nakagawa/Levandoski to include the media guide and horizontal guide as discussed above in detail to help the user ensure the proper alignment of the standard dentures when placing them in the alignment jig and when fitting them to the user. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2873671) in view of Levandoski (4,892,480) in view of Lee (6,413,085)  22 above, and further in view of Monteiro Geras et al. (2012/0295219).
Nakagawa/Levandosk/Lee teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the median indicating pin includes a rod connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin.
Monteiro Geras teaches an alignment jig comprising the median indicating pin 27 includes a rod 5 connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin (see figs. 1, 5-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the median guide of Nakagawa/Levandosk/Lee to include a rod extending in the orthogonal direction in order to ensure the proper depth positioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/24/2021